Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination finding him guilty of violating the prison disciplinary rules that prohibit violent conduct and making threats. The determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.